SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 0-22842 FIRST BANCSHARES, INC. (Exact name of registrant as specified in its charter) Missouri 43-1654695 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 142 E. First Street Mountain Grove, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(417) 926-5151 Securities registered pursuant to Section 12(b) of the Act: Common Stock, par value $0.01 per share
